Citation Nr: 0534461	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to DIC benefits under 38 U.S.C.A. § 1318.  
The appellant, the surviving spouse of the veteran, perfected 
a timely appeal of this determination to the Board.

When this matter was initially before the Board in June 2005, 
it was remanded to the Appeals Management Center (AMC) for 
further development, which has been completed.

In this decision, the Board finds that service connection for 
the cause of the veteran's death is warranted.  As such, the 
appellant's claim of entitlement to DIC benefits is dismissed 
as moot.  See Morris v. Principi, 239 F.3d 1292, 1296 (Fed. 
Cir. 2001).  




FINDINGS OF FACT

1.  The veteran died in November 2002, at age 80; at the time 
of death, service connection was in effect for bipolar 
disorder, which was evaluated as 70 percent disabling; and 
atrophy of muscle group XIV (right lower leg disability), 
which was evaluated as 10 percent disabling; in addition, as 
a consequence of these conditions, the veteran's entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
was established, effective March 4, 1997.

2.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's service-connected muscle injury to group XIV 
contributed substantially and materially to cause his death.  


CONCLUSION OF LAW

A disability of service origin contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.  

Background and Analysis

In her statements and testimony, the appellant essentially 
asserts that service connection is warranted for the 
veteran's death because circulatory problems stemming from 
the veteran's service-connected right lower leg disability 
caused or materially contributed to his death.

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether the 
veteran's death is related to service or to a disease or 
injury of service origin, the Board will focus on the 
evidence that speaks to this question.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.  

In this case, there are two medical opinions addressing 
whether the veteran's death is related to his service-
connected disabilities, and particularly, to his right lower 
leg condition.  

In a January 2004 report, Dr. Thomas H. Bugbee indicated that 
he was the veteran's primary treating physician.  He stated 
that over the years he had many occasions to evaluate the 
veteran's right leg disability, and that increasingly, the 
veteran experienced problems with circulation in that leg.  
Dr. Bugbee reported that eventually, due to impending 
gangrene of the right foot and leg, another physician, Dr. 
Michael Mason, to whom he referred the veteran for care, 
advised the veteran that he needed to undergo either 
amputation or a revascularization procedure.  Because of the 
extent of his previous leg injury and underlying health 
issues, Dr. Mason recommended that the veteran have a right 
axilla to common femoral artery bypass graft.

Dr. Bugbee reported that the surgery was performed on 
November 1, 2002, and appeared successful.  He stated, 
however, post-operatively, the underlying morbidity of the 
leg, combined with other health issues, contributed to 
produce complications, and ultimately the veteran died from a 
bowel infarction and related causes.  Notwithstanding the 
time period involved, Dr. Bugbee opined, "I have no doubt 
that [the veteran's] underlying leg circulatory problems were 
set in motion by his injuries as a serviceman.  Eventually, 
this led to non-viability of the leg despite a good surgical 
outcome, and ultimately, to death."  

In a January 2004 report, a VA examiner reviewed the 
veteran's claims folder and discussed the history of the 
veteran's service-connected atrophy of his right thigh muscle 
group XIV and addressed whether that condition caused or 
hastened the veteran's death.  The examiner observed that the 
veteran underwent a right axilla to common femoral artery 
bypass graft on November 1, 2002, and that he had a 
"stormy" post-operative course with shortness of breath and 
abdominal pain.  The examiner concluded that because there 
was no evidence of vascular compromise secondary to the 
service-connected disability, it was at least as likely as 
not that there was no association between his death and his 
service-connected atrophy of muscle group XIV.

In an August 2005 addendum, the examiner stated that because 
the veteran had extensive vasculopathy, it was unlikely that 
there was an association between the veteran's service-
connected right muscle thigh injury and his subsequent death 
related to right foot cellulitis.

Following a careful review of the record, and resolving all 
reasonable doubt in the appellant's favor, the Board 
concludes that the evidence is in equipoise and that service 
connection is thus warranted for the cause of the veteran's 
death.  

In reaching this conclusion, the Board agrees with the 
appellant that the medical opinion offered by the veteran's 
treating physician, Dr. Bugbee, is at least as persuasive 
regarding whether there is a relationship between the 
veteran's service-connected right lower extremity disability 
and his death.  

In finding that there was no relationship between the 
veteran's right leg disability and his death because he 
concluded that the bowel infarction was due to systemic 
vascular problems, the January 2004 VA examiner did not 
dispute that the veteran had vascular problems in his right 
lower extremity stemming from his service-connected, in-
service injury.  The Board therefore accepts the opinion of 
the private physician, Dr. Bugbee, because he explained in 
detail why the particular vascular problems stemming from the 
veteran's right leg disability contributed to his death.

In this regard, the Board notes that Dr. Bugbee provided a 
cogent rationale for his conclusion, i.e., that the 
underlying morbidity of the service-connected leg injury 
substantially and materially contributed to produce 
complications that ultimately led to the veteran's death from 
a bowel infarction.  In fact, Dr. Bugbee indicated that he 
had "no doubt" that the veteran's underlying leg 
circulatory problems were set in motion by his in-service 
injuries, which led to non-viability of the leg despite a 
good surgical outcome, and ultimately, to death.  In sum, Dr. 
Bugbee essentially opined that the veteran had a vascular 
problem in his right leg that stemmed from the service-
connected right leg injury and that resulted in surgical 
complications that eventually combined to materially 
contribute to his death from a bowel infarction.  

In light of the foregoing, the Board finds that service 
connection for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Having been awarded DIC benefits for the cause of the 
veteran's death under 38 U.S.C.A. § 1310, the claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
dismissed as moot.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


